Citation Nr: 0208104	
Decision Date: 07/19/02    Archive Date: 07/29/02	

DOCKET NO.  97-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1956.

This matter arises from a July 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, that denied the benefit 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
April 17, 2002; a transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  Bilateral hearing loss did not have its onset during the 
veteran's active military service or within one year post 
service; nor is it reasonably attributable to any incident of 
service.  


CONCLUSION OF LAW

Entitlement to service connection for bilateral sensorineural 
hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 Fed. 
Reg. 45,620, 45,630-32 (Aug29, 2001) (to be codified as 
amended at 38 C.F.R. 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   


In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was afforded special audiological 
examinations in conjunction with this claim on a number of 
occasions since September 1997.  He was issued a statement of 
the case in October 1996, as well as supplemental statements 
of the case in January 1998 and July 2001, which informed him 
of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The veteran also was given 
an opportunity to submit additional evidence in support of 
his claim, and testified at personal hearings held by both RO 
personnel and the undersigned.  The record indicates that all 
relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The veteran contends that his bilateral sensorineural hearing 
loss developed as a result of his exposure to noise secondary 
to cannon and antiaircraft gunfire while he was stationed 
aboard the U.S.S. Norris during military service.  He 
indicated that his ears rang for days following this noise 
exposure.  He testified to this at hearings conducted before 
RO personnel and the undersigned.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In the case of 
other organic diseases of the nervous system, such as 
sensorineural hearing loss, service connection may be granted 
if such disability is manifested to a compensable degree 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.303, 3.309.  In addition, service connection may be 
granted for the disability claimed if it was noted during 
military service or during any applicable presumptive period, 
and continuity of 

symptomatology is demonstrated thereafter, either through the 
submission of medical evidence or lay evidence, if the 
disability is of the type as to which lay evidence is 
competent to identify its existence.  Finally, service 
connection may be granted for any disability that is 
proximately due to, or the result of, a service-connected 
disability (see 38 C.F.R. § 3.310(a) (2001)), or if the 
disability claimed was aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  It 
is within this context that the veteran's claim must be 
evaluated.  

The veteran's service medical records are negative for any 
complaints or treatment regarding his hearing.  Furthermore, 
records of the veteran's private medical treatment indicate 
that he had normal hearing when tested in both December 1970 
and October 1980.  The first clinical evidence of record 
regarding complaints of diminished hearing are found in 
private treatment reports dated in April 1982.  Those 
records, however, do not reflect any opinion by the treating 
physician regarding the possible etiology of any defective 
hearing observed.  

The veteran was afforded a VA audiological examination in 
September 1997.  He indicated to the examining physician that 
he had been exposed to cannons, light machine gun firing, and 
heavy antiaircraft firing while in military service.  Mild to 
severe sensorineural hearing loss bilaterally was diagnosed.  
The veteran also complained of tinnitus, and indicated that 
he had experienced ringing in his ears since military 
service.  

The veteran again underwent a VA audiological examination in 
October 1999.  The veteran reported a long history of 
bilateral hearing loss dating back to his military service.  
High frequency sensorineural hearing loss bilaterally was 
diagnosed, and the examiner indicated that this likely was 
related to the veteran's past noise-induced exposure as a 
gunner during military service.  Of note, however, is that 
this opinion was based upon the history related by the 
veteran; the veteran's claims file was not available to the 
examiner in conjunction with the examination.  


The veteran again was afforded a VA audiological examination 
in May 2001.  The veteran's claims file was available to the 
examining physician in conjunction with the examination, and 
the examining physician indicated that he had reviewed the 
veteran's claims file in addition to examining the veteran 
prior to rendering his opinion.  Bilateral sensorineural 
hearing loss again was diagnosed; however, the examiner 
opined that this was unrelated to the veteran's military 
service.  The examiner went on to indicate that his opinion 
was based upon the fact that hearing loss had not become 
manifest until approximately 25 years after the veteran's 
exposure to acoustic trauma in service, and that it was 
unlikely that the hearing loss was related to such exposure.  
No additional medical opinions regarding the etiology of the 
veteran's bilateral sensorineural hearing loss are of record.  

The foregoing evidence indicates that bilateral hearing loss 
was not manifested either during service or within one year 
post service.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, although the record contains one 
medical opinion that the veteran's bilateral hearing loss is 
related to acoustic trauma during service and one medical 
opinion to the contrary, the Board finds that the latter 
opinion is more credible because it was based not only upon 
an examination of the veteran but a review of the history of 
this disability as reflected in his claims file.  While the 
first opinion relating bilateral sensorineural hearing loss 
to military service was based solely upon a history afforded 
by the veteran, the opinion to the contrary is substantiated 
by the historical record.  Given this, the Board finds that 
service connection for the disability claimed is not 
warranted.  Moreover, the Board notes that the veteran has 
not been granted service connection for any other 
disabilities.  As such, the provisions of 38 C.F.R. 
§ 3.310(a) and Allen, 7 Vet. App. at 439 are not for 
application in this case.  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of 

record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

